 512DECISIONSOF NATIONALLABOR RELATIONS BOARDOperative Plasterers and Cement Masons Internation-alAssociation, Local Union No. 21 and UniversalTerrazzo & Tile Co.' and Bricklayers,Masons andPlasterersUnion of America,LocalNo. 1. Case18-CD-179June 16, 1975DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS,KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Universal Terrazzo & Tile Co.,herein called Employer, alleging that OperativePlasterers and Cement Masons International Associ-ation,Local Union No. 21, herein called CementMasons, violated Section 8(b)(4)(D) of the Act byengaging in certain proscribed activity with an objectof forcing or requiring the Employer to assign certainwork to employees represented by Cement Masonsrather than to employees represented by Bricklayers,Masons and Plasterers Union of America, Local No.1, herein called Bricklayers Local 1.Pursuant to notice, a hearing was held beforeHearing Officer Janies P. Miller on March 12 and 13,1975.All parties, including the Employer, CementMasons, and Bricklayers Local 1,2 appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Thereafter,the Employer and Cement Masons filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we fmd, that theEmployer, a Nebraska corporation with its principaloffice in Omaha, Nebraska, is a subcontractor ofterrazzo tile,marble, and specialty floor coverings.The Employer presently has a subcontract withThompson-Klinger in excess of $140,000 for the1The nameof theChargingParty appearsas amendedat thehearing.2Also appearing at the hearingwere the followingparties in interest:James Thompson&Sons, Inc. and W.A. Klinger,Inc., a JointVenture,herein calledThompson-Klinger, is the generalcontractor who subcontract-ed the work in dispute to theEmployer.It was representedat the hearing by218 NLRB No. 96installation of terrazzo and seamless floors at theVeterinary Medicine Facilities, Iowa State Universi-ty,Ames, Iowa. During the past year, which is arepresentative period, the Employer received at itsAmes, Iowa, jobsite goods shipped to it from pointslocated directly outside the State of Iowa valued inexcess of $50,000. Accordingly, we find that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and that itwill effectuate the purposes of the Act to assertjurisdiction herein.II. THE LABORORGANIZATIONS INVOLVEDThe parties stipulated,and we find,that CementMasons,BricklayersLocal 1,and Bricklayers Local27 are labororganizations within the meaning ofSection 2(5) of the Act.III.THE DISPUTEA.Background and FactsThe following facts are undisputed. On January 30,1973, the Employer entered into a subcontractagreement with general contractor Thompson-Kling-er for the installation of terrazzo and seamless floorsat the Veterinary Medicine Facilities, Iowa StateUniversity,Ames, Iowa, herein called the AmesProject. Thereafter, the Employer assigned the workof installing the conductive and seamless flooring(the terrazzo flooring work is not involved in thisproceeding) to its own employees represented byBricklayers Local 1. Prior to the commencement ofwork, the Employer contacted Bricklayers Local 27,which has jurisdiction over the geographic area inwhich the Ames jobsite is located, with respect to theavailabilityof qualifiedworkmen.Upon beinginformed that there were no members of BricklayersLocal 27 qualified to install conductive and seamlessflooring, an agreement was reached between the twoBricklayers locals whereby employees represented byLocal 1 could work for the Employer on the project.The Employer began installing the conductive andseamless flooring at the Ames Project during the firstweek of February 1975. On or about February 10and 12, 1975, Carl Osterhoudt, business agent forCement Masons, made claims for this work duringmeetings attended by representatives of the partiesinvolved in this proceeding.On February 17,Osterhoudt placed a picket at the main entrance tothe jobsitewith a sign which read, "UniversalTerrazzo & Tile subcontractor has no contract withthe attorney representing the Employer.Bricklayers,Masons and PlasterersUnion of America, Local No. 27, herein called Bricklayers Local 27, is theBricklayers local which has jurisdiction over the geographic location of thedisputedwork.Itwas represented at the hearing by the individualsrepresenting Bricklayers Local I. OPERATIVE PLASTERERS, LOCAL UNION NO. 21513Cement Masons Local 21, 1501 East Aurora, DesMoines." This picket with the above sign remained atthe jobsite during the regular workday on February17 and 18, 1975. On February 19, Osterhoudtchanged the picket sign to read, "Thompson andSons Construction Company, in violation of agree-ment, Cement Masons Local 21, 1501 East Aurora."This picket was removed on February 19 at approxi-mately 9:30 a.m., and Cement Masons has notengaged in any further picketing at the jobsite.During the picketing, employees of other AmesProject subcontractors did not perform their assignedwork.On February 19, 1975, the charge in the instantcase was filed. The work in dispute had not beencompleted at the time of the hearing.B.TheWork in DisputeThe work in dispute consists of the installation ofthe conductive and seamless flooring at the Veteri-naryMedicine Facilities, Iowa State University,Ames, Iowa, phases I and II.C.Contentions of the PartiesCement Masons contends that this proceeding isnot properly before the Board. Specifically, CementMasons argues that, in view of the fact that theUnions involved in this proceeding, through theirrespectiveInternationals,arebound to submitjurisdictional disputes to the Impartial JurisdictionalDisputes Board for the Construction Industry, hereincalled the Impartial Jurisdictional Disputes Board,the parties have provided a means for the privatesettlement of this dispute. Therefore, it asserts thatthis Board should not determine the instant dispute,but should defer to the procedures established by theUnions involved for the settlement of such disputes.Alternatively,Cement Masons claims the work onthe basis of area and industry practice and on certaindecisions by various dispute settlement bodies in theconstruction industry, herein collectively referred toas Impartial Board determinations.The Employer and Bricklayers Local 1 contendthat there is no agreed-upon method for thevoluntary settlement of the instant dispute to whichall parties are bound. As to the merits of the dispute,they assert that the Employer's assignment of thework to employees represented by Bricklayers Local1 is consistent with their collective-bargaining agree-ment, the past practice of the Employer, and areapractice, and is further supported by considerationsof skills, efficiency, and economy of operations.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, andthat there is no agreed-upon method for thevoluntary settlement of the dispute.As stated above, it is uncontroverted that CementMasons demanded the disputed work and picketedthe jobsite in support of its demand. Based on theforegoing and the record as a whole, we fmd that anobject of Cement Masons picketing was to force orrequire the Employer to assign the disputed work toemployees represented by it rather than to employeesrepresented by Bricklayers Local 1. Accordingly, wefmd that reasonable cause exists to believe thatCement Masons violated Section 8(bx4)(D) of theAct.We find no merit in Cement Masons contentionthat the parties have provided a means for thevoluntary settlement of this dispute. The partiesstipulated, and we find, that the Employer is notbound to submit this dispute to the ImpartialJurisdictionalDisputes Board for settlement. There-fore, the fact that the Unions involved have agreedupon a method for settlement of the dispute does notcompel the Board to dismiss this proceeding, as it isnow well settled that the employer controlling theassignment of the work is a necessary "party" to thedispute and must agree to the method of adjustmentof the dispute to satisfy the requirements of Section10(k) of the Act .3It is clear from the foregoing, and we fmd, that atthe time of the instant dispute there did not exist anyagreed-upon or approved method for the voluntaryadjustment of the dispute to which all parties to thedisputewere bound. Accordingly, the matter isproperly before the Board for determination.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to various relevant factors.1.Certification and collective-bargainingagreementsNeither of the labor organizations herein involvedhas been certified as the collective-bargaining repre-sentative for a unit of the Employer's employees. TheEmployer has no collective-bargaining agreementwith Cement Masons. Although the Employer has acurrent collective-bargaining agreement with Brick-layers Local 1, it does not specifically cover the work3N.L.RB.v.Plasterers Local UnionNo. 79,Operative Plasterers' andCement Masons' International Association,AFL-CIO,404 U.S. 116 (1971). 514DECISIONSOF NATIONALLABOR RELATIONS BOARDin dispute. The factors of certification and collective-bargainingagreements, therefore, are not helpful to adetermination.2.Employer's assignmentand practiceIt is undisputedthat the Employer, for the past 10or 15 years,has consistently assignedthe work indispute to its employees representedby BricklayersLocal 1. The Employer's practice,therefore, favorsthe Employer's assignment.3.Area and industry practiceThe Employer introduced into evidence a list ofconstruction projects in Iowa, Nebraska, and SouthDakota at which its employees represented byBricklayers Local 1 installed special flooring similarto the conductive and seamless flooring required onthe Ames Project. Similarly, Cement Masons submit-ted a list of projects covering the States of Minneso-ta,Wisconsin,North Dakota, South Dakota, andIowa at which employees of the cement masons tradeperformed various types of special flooring work.Additionally,Cement Masons presented testimonythat employees represented by it have installedseamlessflooring at several jobsites within itsjurisdiction.The evidence relating to area andindustry practice is, therefore, inconclusive.4.Relative skills, efficiency, and economy ofoperationsAlthough both groups of employees are generallyskilled in the installation of special flooring, therecord reveals that the process is extremely complexand there are significant differences in the varioustypesof products used. The particular flooringproduct being utilized by the Employer on the AmesProject is "Selbatuf ' manufactured by Selby, Batters-by and Company of Philadelphia, Pennsylvania,herein called Selby or Selby product. The Employer'sexclusivefranchise agreement with Selby, Battersbyand Company requires that employees installing andapplying the Selby product receive specializedtrainingfrom the manufacturer. The Employerpresented testimony that the flooring work on theAmes Project is being performed by three of itsemployees represented by Bricklayers Local 1 whohave received this specialized training at an approxi-mate costto the Employer of $1,200 per man. It isundisputed that employees represented by CementMasonshave not been schooled or trained by themanufacturer in the application of the Selby product.4The decision was so referred to because it is contained on p. 121 of agreenbooklet approved by the Building and Construction TradesDepartment, AFL--CIO, entitled "Plan for the Settlement of JurisdictionalThe factor of relative skills, therefore, favors theEmployer's assignment.The Employer urges that factors of economy andefficiency of operations support its assignment. Thus,the three specially skilled employees represented byBricklayers Local 1 are maintained on the Employ-er'spayroll throughout the year and are readilyavailable to work at various jobsites of the Employerin Iowa and Nebraska. Furthermore, the Employerpresented testimony that it would be prohibitivelyexpensive to train workers in the application of theSelby product each time it has a project in a newlocality. Since the record does not establish that itwould be at least as economical to utilize employeesrepresented by Cement Masons, we fmd that thefactors of efficiency and economy of operationsfavor the Employer's assignment.5.Impartial Board determinationsCement Masons contends that decisions of theImpartial JurisdictionalDisputesBoard and theformer National Joint Board for the Settlement ofJurisdictionalDisputes favor awarding the disputedwork to employees represented by it. CementMasons introduced into evidence several suchawards pertaining to the installation of seamlessflooring. In addition, Cement Masons places particu-lar reliance on a 1926 decision of the National Boardfor Jurisdictional Awards in the Building Industry,generally referred to by the parties as the "greenbook decision." 4 The record reveals, however, thatthe use of chemical products, such as Selby, inflooring processes is a development of only the past20 years and therefore it is unlikely that suchproducts were contemplated at the time of the 1926decision.The Employer and Bricklayers Local 1contend that the several Impartial Board awardshave no bearing upon the issue at hand because theyinvolve work which is not completely comparable tothe work herein and because they involve parties whodid not participate in the dispute, were not bound bythe decision, and are different from the ones in theinstant case.Although we have considered such awards a factorin determining the properassignmentof the disputedwork, we fmd that the awards submitted in, evidenceby Cement Masons are neither binding on theEmployer nor determinative of area or nationalpractice.Disputes in the Construction Industry."The decision involved theInternationals of the Unions who are here involved and is entitled"Placingof Trap RockFloorsby TerrazzoMethods." OPERATIVE PLASTERERS, LOCAL UNION NO. 21515ConclusionUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that the Employer's employees representedby Bricklayers Local 1 are entitled to perform thework in dispute. We reach this conclusion upon thefacts thatthe assignmentisconsistentwith theEmployer's preference and past practice; it is notclearly inconsistent with area practice or the Employ-er's collective-bargaining agreement with BricklayersLocal 1; the employees represented by BricklayersLocal I possess the requisite skills and specializedtraining needed to perform the work; and suchassignmentwill result in greater efficiency andeconomy of operations. Accordingly, we shall deter-mine the dispute before us by awarding the work indispute to the Employer's employees represented byBricklayers Local 1, but not to that Union or itsmembers. In consequence, we also find that CementMasons isnot entitled by means proscribed bySection 8(b)(4)(D) of the Act to force or require theEmployer toassignthe disputed work to employeesrepresented by it.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1.Employees of Universal Terrazzo & Tile Co.who are currently represented by Bricklayers, Ma-sons and Plasterers Union of America, Local No. 1,are entitled to perform the work of installing theconductiveand seamlessflooring at the VeterinaryMedicine Facilities, Iowa State University, Ames,Iowa, phases I and' II.2.OperativePlasterersand Cement MasonsInternational Association, Local Union No. 21, isnot entitled bymeans proscribed by Section8(b)(4)(D) of the Act to force or require UniversalTerrazzo & Tile Co. to assign the above work -toemployees represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, Operative PlasterersandCementMasons InternationalAssociation,LocalUnion No. 21, shall notify the RegionalDirector for Region 18, in writing, whether or not itwill refrain from forcing or requiring the Employer,by means proscribed by Section 8(b)(4)(D) of theAct, to assign the work in dispute to employeesrepresentedby Cement Masons rather than toemployees represented by Bricklayers Local 1.